TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00213-CR



                                 Ex parte Kelly James McCarty


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
         NO. 30842C, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Kelly James McCarty appeals the denial of his application for a writ of habeas corpus

seeking an out-of-time appeal under Texas Code of Criminal Procedure article 11.08. This Court

has been informed that, by order dated July 8, 2015, the trial court granted McCarty’s request

for an out-of-time appeal in a habeas proceeding filed under Texas Code of Criminal Procedure

article 11.072 that addressed the same judgment he seeks to challenge here. Because McCarty has

received the relief he requests in this proceeding, we dismiss this appeal as moot. See Tex. R. App.

P. 43.2(f).



                                              ________________________________________

                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed as Moot

Filed: October 28, 2015

Do Not Publish